COURT OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-06-237-CV
IN THE INTEREST OF S.R.K.,
J.R.K., AND J.N.K., CHILDREN
 
                                               ----------
               FROM THE 271ST
DISTRICT COURT OF WISE COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
On January 5, 2007, we notified appellant that her brief had not been
filed as required by Texas Rule of Appellate Procedure 38.6(a).  TEX. R. APP. P.
38.6(a).  We stated we would dismiss the
appeal for want of prosecution unless appellant or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  We
have not received any response.
Because appellant=s brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
 
PER
CURIAM       
 
PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 




DELIVERED:  February 1, 2007




[1]See Tex. R. App. P. 47.4.